Citation Nr: 0326703	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  91-22 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
including claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, 
including claimed as secondary to herbicide exposure and to 
service-connected hypertensive cardiovascular disease with 
nephrosclerosis.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	To be clarified




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to February 
1974.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2001, the Board, in pertinent 
part, found that a previously-denied claim of entitlement to 
service connection for diabetes mellitus had been reopened, 
and remanded that issue for further development, along with 
the issues of entitlement to service connection for a skin 
disorder and to TDIU benefits.  The case is again before the 
Board for appellate consideration.


REMAND

The veteran's claims folder contains an agreement, executed 
in June 1997, whereby Mr. James W. Stanley, Jr., Attorney-at-
Law, was retained to represent the veteran before VA.  The 
Board's July 2001 decision, wherein, in pertinent part, the 
issues identified above were remanded, identified Mr. Stanley 
as the veteran's representative.  As of October 10, 2001, Mr. 
Stanley's authority to represent VA 


claimants was revoked by VA; that is, Mr. Stanley can no 
longer represent the veteran before this Department, which 
includes this Board.  While the Supplemental Statement of the 
Case (SSOC) issued by the RO in December 2002 indicates that 
the veteran had no representative, a review of his claims 
folder does not reveal that he has been apprised of VA's 
revocation of Mr. Stanley's privileges, or that he has 
indicated that he does not desire representation.  The matter 
of the veteran's representation before VA must be resolved 
prior to further action on his case.

In addition, the Board must point out to the veteran that, on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law, whereby the obligations of VA 
with respect to the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim were redefined.  
The VCAA established an enhanced duty to notify the claimant 
as to the information and evidence necessary for claim 
substantiation.  Review of the veteran's file reveals that he 
has not been furnished with information as to VA's enhanced 
obligations under the VCAA, and in particular as to VA's 
obligations as defined by the Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This matter must be 
addressed by means of a Board remand prior to any further 
appellate review of this case by the Board.  See DAV v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).

Finally, with regard to the veteran's claim of entitlement to 
service connection for diabetes mellitus, it is noted that 
the Board, in its July 2001 decision, found that new and 
material evidence had been submitted to reopen that claim, 
which encompassed both service connection on a direct basis 
and as secondary to service-connected hypertensive 
cardiovascular disease with nephrosclerosis.  The Board's 
action required the RO, on remand, to review all evidence, to 
include that which had been of record at the time of the 
prior denial of that claim; see Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The rating decision rendered thereafter, in 
December 2002, however, did not address the issue of 
entitlement to service connection for diabetes mellitus, 
either on a direct basis or as secondary to service-connected 
hypertensive cardiovascular disease with nephrosclerosis, but 
rather characterized the issue as entitlement to service 
connection for diabetes mellitus associated with herbicide 
exposure.  While that matter has also been developed for 


appellate review, the RO's failure to address the issue as 
characterized in July 2001 requires that this claim again be 
remanded to the RO for review; see Stegall v. West, 11 Vet. 
App. 268 (1998).  The question of entitlement to service 
connection for diabetes mellitus as secondary to herbicide 
exposure is inextricably intertwined with that issue, and 
cannot be reviewed by the Board at this time.

In view of the foregoing, therefore, this case is REMANDED 
for the following:

1.  The RO is to advise the veteran that 
Mr. Stanley can no longer represent him, 
and that he may do any one of the 
following:

	a) represent himself;

	b) appoint an accredited veterans' 
service organization; or

	c) appoint a different private 
attorney, or an agent, to represent him.

2.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claims;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

3.  Following completion of the above 
actions, and the appropriate period of 
time for the veteran to respond thereto, 
the RO should review the veteran's claims 
folders and determine whether the 
benefits sought by the veteran, with 
regard to the issues as characterized on 
the first page of this decision, can now 
be granted.  With regard to the issue of 
entitlement to service connection for 
diabetes mellitus, as that issue is 
characterized above, the RO is to review 
the entire claims folder, to include but 
not limited to the evidence that had been 
of record at the time the prior denial of 
that claim had been rendered.  If any or 
all of the benefits sought by the veteran 
in this appeal cannot be granted, the 
veteran and his representative, if any, 
should be furnished with an SSOC and the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so advised.  The 
purpose of this REMAND is to address due process concerns.  
No inference as to the ultimate disposition of these claims 
should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




